

116 HR 7986 IH: Native Chamorro Equity Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7986IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. San Nicolas introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for contracting with Native Chamorro Organizations, and for other purposes.1.Short titleThis Act may be cited as the Native Chamorro Equity Act.2.Chamorro Registry ProgramThe Organic Act of Guam (48 U.S.C. 1421 et seq.) is amended by inserting after section 3 the following:4.(a)There is established under the Department of Chamorro Affairs the Chamorro Registry Program which shall keep a database to serve as a genealogy bank to verify Native Chamorro ancestry requirements. The President of the Department of Chamorro Affairs shall include in the database the name of any individual who submits to that President a request to be included and a copy of that individual’s birth certificate and direct ancestors birth certificates that demonstrate that one or more of the individual’s direct ancestors resided on Guam before August 1, 1950. (b)(1)In this section, the term Native Chamorro means an individual who can document that one or more of the individual’s direct ancestors resided on Guam before August 1, 1950.(2)No residency or blood quantum amount shall be required for an individual to qualify as a Native Chammoro under paragraph (1)..3.Small business contracting for Native Chamorro Organizations(a)Native Chamorro Organization definedSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following new subsection:(ff)Native Chamorro Organization(1)In generalIn this Act, the term Native Chamorro Organization means any organization—(A)that is a nonprofit corporation that has filed articles of incorporation with the director (or the designee thereof) of the Guam Department of Revenue and Taxation, or any successor agency;(B)that is controlled by Native Chamorros; and(C)whose business activities will principally benefit Native Chamorros.(2)Rule of constructionThe Administrator shall, to the extent practicable, determine whether an organization is a Native Chamorro Organization in the same manner as such determination is made under section 8(a)(15) with respect to Native Hawaiian Organizations..(b)Socially and economically disadvantaged small business concernSection 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)) is amended—(1)in subparagraph (A)—(A)in clause (i)—(i)in subclause (II), by striking or at the end; and(ii)by adding at the end the following new subclause:(IV)an economically disadvantaged Native Chamorro Organization, or; and(B)in clause (ii)—(i)in subclause (II), by striking or at the end;(ii)in subclause (III), by striking the period at the end and inserting , or; and(iii)by adding at the end the following new subclause:(IV)an economically disadvantaged Native Chamorro Organization.; and(2)in subparagraph (B)—(A)in clause (ii), by striking or at the end;(B)in clause (iii), by striking the period at the end and inserting , or; and(C)by adding at the end the following new clause:(iv)Native Chamorro Organizations described in subparagraph (A)(i)(IV) or subparagraph (A)(ii)(IV)..(c)HUBZone small business concernSection 31(b)(2) (15 U.S.C. 657a note) is amended—(1)in subparagraph (E)(ii), by striking or at the end;(2)in subparagraph (F)(iii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(G)a small business concern—(i)that is wholly owned by one or more Native Chamorro Organizations, or by a corporation that is wholly owned by one or more Native Chamorro Organizations; or(ii)that is owned in part by one or more Native Chamorro Organizations, or by a corporation that is wholly owned by one or more Native Chamorro Organizations, if all other owners are either United States citizens or small business concerns..(d)FindingsSection 2(f)(1)(C) of the Small Business Act (15 U.S.C. 631(f)(1)(C)) is amended by inserting Native Chamorro Organizations, after Native Hawaiian Organizations,.